111Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest combination of prior arts that teaches most of the subject matter are Liu (US 2019/0057518) in fig.3 can count objects in a frame however not that a viewer has seen. Schulte (US 2019/0005336) teaches a method for processing images to identify, classify and count objects in a field of view of an imaging device i.e. camera component, to capture image frames of a scene in the field of view of camera component. Schulte can count objects in a field of view of a camera.  Biswas (US 2016/0187972) [This is prior art as it is published a year before the earliest filing date] teaches, ¶[0126] “At block 75 the method comprises computing the number of users who look in the same direction and/or at the same object at the given location l. The method may comprise using G' to compute the number P of users gazing in the same direction at the given location l.” this would represent counting the number of users that look at the same object however does not follow frame wise from user to user as disclosed. The subject matter of “identify a number of instances in which a respective viewer who viewed one of the plurality of objects within the first frame changed to view a different one of the plurality of objects within the second frame; and cause information to be provided regarding changes in viewing behavior between the first and second frames of the video in relation to the plurality of objects included within the first and second frames.” in combination with the rest of the claim language was not found in the prior art, the feature of following the user’s gaze from object to object from frame to frame, and then also keeping track of the changes of that gaze on an object change frame to frame were not found in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668